The question arising upon the agreed case is the sufficiency of the notice for the biennial meeting, November, 1898, in the town of Lancaster, and the ground of complaint is that the selectmen failed to post their warrant agreeably to the statutory requirement in respect of time. There is now, however, no occasion to consider the effect of this failure of duty, because an act approved January 31, 1899, and which went into effect upon its passage, the legislature, in the exercise of its curative power to correct irregularities, has provided "That the selectmen's warrant for, and the votes and proceedings thereunder at, the biennial election and meeting in the town of Lancaster, held in said town on the eighth day of November, 1898, are hereby legalized and confirmed." Laws 1899, c. 151. *Page 24 
In view of this legislation, which manifestly does not impair vested rights or the obligation of contracts, and is not therefore within the prohibition of article 23 of the bill of rights against retrospective laws (Farnum's Petition, 51 N.H. 376, 379, 380, 383; Rockport v. Walden,54 N.H. 167, 173; Rich v. Flanders, 39 N.H. 304; Gilman v. Cutts,23 N.H. 376, 382), the further discussion of this case would be superfluous. See, among other authorities cited by the defendants, Willard v. Harvey, 24 N.H. 344, 353; Cummings v. Railroad, 43 N.H. 114, 115; Conner v. New York, 5 N.Y. 285; People v. Devlin, 33 N.Y. 269; Allen v. Archer,49 Me. 346, 350; Farwell v. Rockland, 62 Me. 298; Prince v. Skillin,71 Me. 361; Parker v. Titcomb, 82 Me. 180; Gardner v. Haney,86 Ind. 17; Fox v. Kendall, 97 Ill. 72; Tate v. Stooltzfoos, 16 S.  R. 35; Walter v. Bacon, 8 Mass. 468, 472; Locke v. Dane,9 Mass. 360, 363; Taft v. Adams, 3 Gray 126; Richardson v. Cook,37 Vt. 599, 603; Smith v. Hard, 59 Vt. 13, 17; School District v. Ufford, 52 Conn. 44; Cool. Con. Lim. (5th ed.) 457; Mech. Pub. Off, ss. 464, 465; 6 Am.  Eng. Enc. Law (2d ed.) 941, 942, and notes.
Case discharged.
All concurred.